Citation Nr: 0319020
Decision Date: 08/05/03	Archive Date: 10/02/03

DOCKET NO. 01-08 851               DATE AUG 05, 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to compensation under 38 U.S.C.A. 1151 for
postoperative residuals of a perirectal abscess, claimed to have
resulted from Department of Veterans Affairs (VA) hospitalization,
or medical or surgical treatment.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from February 1973 to July 1976.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a decision of December 2000 by the Department of
Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).

REMAND

There have been significant changes in the law and regulations
applicable to the appellant's claim during the period of time this
appeal has been pending. On November 9, 2000, the President signed
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000). The Act is applicable to all
claims filed on or after the date of enactment, November 9, 2000,
or filed before the date of enactment and not yet final as of that
date. The law is applicable to the veteran's claims.

The new law eliminates the concept of a well-grounded claim, and
redefines the obligations of the VA with respect to the duty to
assist claimants in the development of their claims. First, the VA
has a duty to notify the appellant and his representative of any
information and evidence needed to substantiate and complete a
claim, and which portion of any such information or evidence is to
be provided by the claimant and which portion, if any, the VA will
attempt to obtain on behalf of the claimant. 38 U.S.C.A. 5102 and
5103. See generally Quartuccio v. Principi., 16 Vet. App. 183
(2002). Second, the VA has a duty to assist the appellant in
obtaining evidence necessary to substantiate the claim. 38 U.S.C.A.
5103A.

The VA has promulgated revised regulations to implement these
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001)
(codified as amended at 38 C.F.R  3.102, 3.156(a), 3.159 and
3.326(a)). The intended effect of the new regulations is to
establish clear guidelines consistent with the intent of Congress
regarding the timing and the scope of assistance VA will provide to
a claimant who files a

- 2 -

substantially complete application for VA benefits, or who attempts
to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA and the
Quartuccio decision interpreting that law, a remand in this case is
required for compliance with the notice and duty to assist,
provisions contained in the new law and implementing regulations.
The statement of the case issued in October 2001 improperly
included the regulations pertaining to the obsolete "well-grounded"
standard. The claims file does not contain a VCAA duty to
assist/notify letter which pertains to the issue on appeal. The RO
did not provide the appellant with notice of the allocation of
burdens in obtaining evidence necessary to the claim for
compensation under 38 U.S.C.A. 1151 for postoperative residuals of
a perirectal abscess. Specifically, the VA failed to meet the
requirement to provide notice to the appellant of the information
and evidence necessary to substantiate the claim, including an
explanation of which portion of any such information or evidence is
to be provided by which party.

The Board notes that there are indications that additional evidence
exists which has riot yet been obtained. In a statement dated in
February 2001, the veteran reported that he was receiving inpatient
treatment for the claimed disorder at a VA Medical ("enter. Those
records must be obtained for consideration.

Accordingly, to ensure full compliance with due process
requirements, the case is REMANDED to the RO for the following
development:

1. The RO must review the claims file and ensure that all
notification and development action required by the VCAA is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
38 U.S.C. 5102, 5103, 5103A, and 5107 and the implementing
regulations are fully complied with and satisfied. The required
notice to the appellant should include a statement as to the
information and evidence necessary

- 3 -

to substantiate the claim and should indicate which portion of any
such information or evidence is to be provided by the claimant and
which portion, if any, the VA will attempt to obtain on behalf of
the claimant.

2. The RO should attempt to obtain all available evidence of which
it becomes aware as a result of the appellant's response to the
additional notice. In particular, the RO should obtain all medical,
treatment records pertaining to the claimed disability, including
the February 2001 inpatient records from a VA medical Center. The
veteran should be provided notice as to any evidence which cannot
be obtained.

3. Thereafter, if any additional evidence is obtained, the RO
should readjudicate the appellant's claim. If the benefits sought
on appeal remain denied, the appellant should be provided a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

4 -

4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

5 -



